Citation Nr: 1825006	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee, prior to November 4, 2010.

3.  Entitlement to an evaluation in excess of 30 percent for limitation of extension, degenerative arthritis, left knee, since November 4, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities before April 11, 2012.

5.  Entitlement to service connection for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983, from August 1990 to October 1990, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2012, the RO issued a rating decision which granted an increased evaluation of 30 percent for the Veteran's limitation of extension, degenerative arthritis, left knee, effective November 4, 2010.  The Veteran continues to seek an increased evaluation for this condition.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Veteran filed a formal claim seeking entitlement to a TDIU due to service-connected disabilities.  In December 2012 the RO issued a rating decision granting a TDIU effective April 11, 2012, the date the Veteran filed his claim for a TDIU.  The RO considered this a full grant of the issue on appeal, but the Veteran's application claimed both his lumbosacral strain and his left knee disabilities contributed to his unemployability.  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is still an issue on appeal covering the period from the date of his claim for increased rating of lumbosacral strain and left knee disabilities, May 17, 2007 to April 10, 2012.  

In April 2013, the Veteran and D.M. testified at a Central Office hearing held before the undersigned.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

With regard to the Veteran's lumbosacral and left knee disorders, the Veteran underwent VA examinations in May 2016.  However in view of a recent decision of the Court of Appeals for Veterans Claims (Court), remand is necessary.  The Court held that a VA examination of joints must, wherever possible, include testing for pain on both active and passive motion, weight bearing and non-weight bearing, with range of motion measurements of the opposite undamaged joint as well.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In this case, the reports of examinations do not reflect the necessary testing or findings.  Therefore, remand is necessary for new VA examinations.

The issue of TDIU is inextricably intertwined with the claims for increase. Therefore, the Board must defer consideration of that claim at this time.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

It is not entirely clear whether the Veteran withdrew his claim for service connection for bilateral hearing loss or eventually perfected an appeal on this issue.  This claim was denied by the July 2008 rating decision and the Veteran filed a timely notice of disagreement.  The Veteran attended a hearing with his RO in October 2010.  Of thirteen claims active at the time, he explicitly withdrew all except service connection for hearing loss and increased ratings for lumbosacral and left knee disabilities.  Hearing loss was addressed by the March 2012 Statement of the Case (SOC).  The confusion begins with the Veteran's April 2012 Form 9.  The Veteran checked the box indicating he wished to perfect an appeal for all issues included on his SOC, which clearly includes service connection for hearing loss.  However, he also wrote below this line "                                                            ."  The Veteran did not mention hearing loss at his April 2013 Board hearing and did not complain when the Board's August 2014 decision and remand failed to address hearing loss.  On remand, the RO should contact the Veteran to determine whether he intended to perfect an appeal for service connection for hearing loss and take appropriate action based on his response. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his knees to ascertain the severity of his left knee disabilities using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to perform this testing, he or she should clearly explain why that is so.
The examiner should specifically discuss the Veteran's report of his knee locking up and/or giving out, leading to several falls.

2.  Schedule the Veteran for a VA examination of his thoracolumbar spine to ascertain the severity of his lumbosacral strain disability using the most recent Disability Benefits Questionnaire for Spine disabilities.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and test the opposing joint if this is possible.  If the examiner is unable to perform this testing, he or she should clearly explain why that is so.

3.  Contact the Veteran to clarify whether he intended to perfect his appeal as to the claim for service connection for bilateral hearing loss.  If he does not wish to proceed with this appeal, ask him to submit a withdrawal in writing.  If he wishes to proceed, the RO must take all appropriate action.

4.  Readjudicate the Veteran's claims. 
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




